Citation Nr: 0915869	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-05 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
prostate cancer.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran retired from the Air National Guard in January 
1996, after serving nearly 43 years.  During that time, he 
had active service from September 1957 to October 1957 and 
from January 1968 to December 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 2006 and April 2007 rating decisions. 


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for prostate cancer was most recently denied by a December 
2005 rating decision; the evidence submitted since December 
2005 is neither cumulative nor redundant of evidence that was 
already submitted, relates to an unestablished fact, and 
raises a reasonable possibility of substantiating the 
Veteran's claim.

2.  The evidence fails to show that the Veteran's prostate 
cancer was either caused by or began during his time on 
either active duty or active duty for training.

3.  The evidence fails to show that the Veteran's tinnitus 
was either caused by or began during his time on either 
active duty or active duty for training.

4.  The evidence fails to show that the Veteran's bilateral 
hearing loss was either caused by or began during his time on 
either active duty or active duty for training.



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
Veteran's claim of entitlement to service connection for 
prostate cancer is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2008).

2.  Criteria for service connection for prostate cancer have 
not been met.  38 U.S.C.A. §§ 101(24)(B), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

3.  Criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

3.  Criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's initial claim of entitlement to service 
connection for prostate cancer was denied by a January 2002 
rating decision.  The Veteran attempted to reopen his claim 
but he was denied by a December 2005 rating decision.  These 
decisions are final.  Previously denied claims may be 
reopened by the submission of new and material evidence.  

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

At the time of the Veteran's last final denial, the evidence 
of record contained, among other things, a news article 
suggesting a possible link between prostate cancer and 
Peyronie's disease; treatment records describing treatment of 
prostate cancer; and service treatment records from the 
Veteran's time in the Arkansas Air National Guard.

The Veteran filed to reopen his claim in December 2006, 
suggesting several new theories for service connection and 
presenting new evidence.

At a hearing before the Board in September 2008, the Veteran 
testified that he was diagnosed with prostate cancer in 2000, 
and suggested that his prostate cancer might have been caused 
by shots of testosterone used to treat his erectile 
dysfunction.  To support his theory, he submitted a medical 
treatise suggesting that testosterone therapy might increase 
the risk of prostate cancer.  

The Veteran also reported that during the Vietnam War he 
lived next to a chemical plant which manufactured Agent 
Orange, and he suggested that he might have been exposed to 
Agent Orange during that time due to contamination of the air 
and the ground water in his area.  The Veteran submitted 
several documents showing that Agent Orange was produced in 
Jacksonville, Arkansas, and that there was widespread 
contamination of the ground water and air.

Additionally, in July 2007, Dewey McAfee, D.O. wrote a letter 
in which he noted that the Veteran suffered shingles of the 
penis in 1972 and noted that the Herpes Virus had been linked 
to certain forms of cancer.  He then opined that it was 
possible that the Veteran's prostate cancer was the result of 
post herpetic neuropathy that could occur with Herpes-Zoster 
infection.  In this regard, it is noted the Veteran is 
service connected for Peyronies disease.  The rationale for 
that award of benefits was that it was a consequence of a 
Herpes-Zoster infection that was incurred during a period of 
active duty for training.  Thus, Herpes-Zoster infection 
during a period of active duty for training has been 
essentially conceded.  

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In this case, Dr. McAfee provided an opinion that suggested a 
possible link between the Veteran's prostate cancer and his 
time in service.  As this medical document had not previously 
been submitted, and because it addressed one of the reasons 
the Veteran's claim was previously denied, the letter is 
considered to be both new and material.

Therefore, the Veteran's claim is reopened.

II.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  The term "active military, naval or air service" 
is further defined as (1) active duty or a period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and (2) any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  See 38 U.S.C.A. § 101(24).  Service connection 
for a person on inactive duty is permitted only for injuries, 
not diseases, incurred or aggravated in the line of duty.  
See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  The mere 
fact of a training injury is not enough; there must be 
evidence of a chronic disability resulting from that injury.  

The Board notes that at the Veteran's hearing before the 
Board, the Veteran's wife made several statements about how 
the Veteran had dedicated his life to the military.  While 
true, the fact remains that for disability purposes, a person 
may only gain service connection for a disease or injury 
which occurred either during active duty or during active 
duty for training, or for an injury incurred on inactive duty 
for training.  Therefore, while the Veteran worked on a 
military base as a civilian technician, the events occurring 
during his civilian occupation are not a basis for 
establishing service connected disability benefits.   

Prostate cancer

The Veteran was diagnosed with and treated for prostate 
cancer in August 2000.  He has asserted a number of theories 
as to the etiology of his prostate cancer.  He suggested that 
his prostate cancer was caused by the testosterone therapy 
that he received to treat his service connected erectile 
dysfunction; he suggested that his prostate cancer was the 
result of the Herpes-Zoster contracted while in service; and 
he suggested that his prostate cancer was the result of 
exposure to chemicals while working on an Air Force base in 
Arkansas.  

In July 2007, Dr. McAfee opined that it was possible that the 
Veteran's prostate cancer was the result of post herpetic 
neuropathy that can occur with Herpes-Zoster infection.  
However, medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  38 C.F.R. § 3.102; see also Bloom 
v. West, 12 Vet. App. 185, 187 (1999); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  It is also noted that finding a disease to 
be "possible" has been found to be speculative.  Morris v. 
West, 13 Vet. App. 94, 97 (1999).   As such, because Dr. 
McAfee's opinion stated only that there was a possible link 
between the Veteran's prostate cancer and his Herpes-Zoster, 
the opinion is considered to be too speculative to provide 
the basis for service connection to be granted.

Nevertheless, because Dr. McAfee suggested that the Veteran's 
prostate cancer might be linked to service, the Veteran was 
provided with a VA examination in September 2007.  After 
examining the Veteran and reviewing Dr. McAfee's letter, the 
VA examiner opined that there was no medical evidence that 
supports the view that herpes infection is a cause of 
prostate cancer.  The examiner also added that from his 
research there was no medical support for the proposition 
that Peyronie's disease caused cancer. 

The Veteran has also submitted articles from journals and 
internet sources, which present possible causes for prostate 
cancer.  For example, an article from the Mayo Clinic 
reported that testosterone naturally stimulates the growth of 
the prostate gland; and concluded, therefore, that men who 
use testosterone therapy are more likely to develop prostate 
cancer than are men with lower levels of testosterone.

Medical treatise evidence "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).   
However, in this case, the Veteran did not supply any medical 
opinion that related his prostate cancer to the findings in 
the articles. 

Nevertheless, in September 2007, a VA examiner was asked to 
evaluate the possibility that the Veteran's prostate cancer 
was secondary to his testosterone injections; but the 
examiner concluded that the Veteran's prostate cancer was not 
secondary to his testosterone injections, explaining that a 
review of the medical literature failed to show such a link.  
The examiner elaborated that the relationship between 
prostate cancer and testosterone is that if prostate cancer 
were to be present, the testosterone might result in a more 
aggressive growth.

The Veteran also contends that his prostate cancer was the 
result of exposure to chemicals, such as Agent Orange.  In 
support of his theory, the Veteran submitted a news release 
from the Department of Justice (as well as several related 
news releases) detailing the settlement of a superfund site 
in Jacksonville, Arkansas where Vertac Chemical manufactured 
numerous chemical products, including Agent Orange, between 
1948 and 1986.  

It is noted that Agent Orange exposure has been 
epidemiologically shown to cause a higher incidence of 
prostate cancer than is seen in an unexposed population; and 
therefore certain presumptions may be triggered if it is 
known that a Veteran was exposed to Agent Orange while on 
active duty.  However, while the Air Force base at which the 
Veteran served is proximate to Jacksonville, Arkansas, there 
has not been any competent evidence submitted reflecting that 
Air Force Base was contaminated by Agent Orange.  Therefore, 
there is no competent evidence of any exposure to Agent 
Orange while in service to which the Veteran's prostate 
cancer could be linked.  In any event, individuals on periods 
of active duty for training are not eligible for the 
presumptions of service connection for chronic diseases under 
38 C.F.R. §§  3.307, 3.309 for those periods of service, 
since that service falls outside the terms of the 
presumptions.  

The Veteran has suggested several different possible 
etiologies for his prostate cancer, but he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, his opinion is insufficient to provide the requisite 
nexus between his prostate cancer and either his time in 
service or a service connected disability.  

As such, the criteria for service connection have not been 
met, and the Veteran's claim is therefore denied.

Tinnitus 

The Veteran testified at a hearing before the Board that he 
could not remember exactly when his tinnitus began, other 
than remembering that its onset was a long time ago.  The 
Veteran stated that while in the service, he worked in 
personnel, but he noted that his office was right next to the 
flight line most of his career.  The Veteran also indicated 
that he flew to Alaska in a C-119 cargo plane without 
earplugs which took two days.  

It is important to note that while the Veteran worked for 
many years on an Air Force Base, he was primarily a civilian 
technician.  Therefore, the acoustic trauma experienced 
coincident with his presence on that base, would not have 
exclusively occurred during active duty for training or 
inactive duty for training.  

Tinnitus is a type of disorder associated with symptoms 
capable of lay observation.  Charles v. Principi, 16 Vet. 
App. 370 (2002).  However, the Veteran testified that he did 
not remember when it had its onset; and there was no mention 
of tinnitus in the Veteran's service treatment records.  
Similarly, at a VA examination in August 2007, the Veteran 
reported having intermittent ringing and tinnitus, but could 
not recall when it began and was unable to state how often he 
experienced it.  As such, the Veteran's testimony is 
insufficient to show that his tinnitus began while he was on 
active duty, and indeed, as late as 2007, it was not chronic.  
Furthermore, after examining the Veteran and reviewing his 
claims file, the examiner indicated there was no known 
etiology for the complaints the Veteran described.  

As such, a basis upon which to link tinnitus to service has 
not been presented.  

Hearing loss 

The Veteran testified at a hearing before the Board in 
September 2008 that he tested positive for hearing loss while 
in the service, but he indicated that the results were never 
documented.  Nevertheless, a review of the Veteran's service 
treatment records, which include numerous periodic physicals, 
does show that the Veteran developed hearing loss during his 
more than 40 years of service in the Arkansas Air National 
Guard.  However, the evidence fails to show that the hearing 
loss was caused by the Veteran's time on either active duty 
or on active duty for training.

[As previously stated, it should be remembered that events 
occurring during periods other than active duty, active duty 
for training or inactive duty training (i.e., while working 
in his civilian capacity on a military base), do not provide 
a basis for establishing service connected disability 
benefits.  Likewise, it should be recalled that the 
presumption of soundness upon entrance into service does not 
apply to periods of active duty for training or inactive duty 
training.  Therefore, evaluations while entering such service 
reflecting the presence of hearing loss would not establish 
the onset of hearing loss at the time of that evaluation.]


Throughout his time in the Arkansas Air National Guard, the 
Veteran underwent periodic physical examinations.  Hearing 
tests administered in September 1957, January 1958, December 
1960, December 1963, December 1966, and November 1968 all 
showed normal hearing.

At a periodic physical in October 1970, a hearing test again 
showed normal hearing, with the results as follows (pure tone 
thresholds recorded in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
20
LEFT
0
0
5
10
15

Furthermore, at a periodic physical in November 1974, a 
hearing test only showed slight elevation in the right ear 
hearing loss at 4000 hertz.  The results were as follows 
(pure tone thresholds recorded in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
10
35
LEFT
5
0
5
5
5

As such, nearly six years after the Veteran's last time on 
active duty, he still showed normal hearing for VA purposes.

At a periodic physical in December 1977, the Veteran was 
administered a hearing test, which finally showed hearing 
loss for VA purposes.  The results of the test were as 
follows (pure tone thresholds recorded in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
25
40
LEFT
5
5
20
15
40

As such, the first documented hearing loss for VA purposes 
appeared nearly a decade after the Veteran last served on 
active duty.

Periodic physicals in December 1980 and September 1984 
continued to show hearing loss; although a periodic physical 
in September 1988, (strangely enough), failed to show hearing 
loss (although it was noted that the Veteran had decreased 
hearing in his left ear).  Nevertheless, a periodic physical 
in September 1992 once again showed hearing loss, which was 
considerably more severe than had ever been shown previously.

In his substantive appeal the Veteran attributed his hearing 
loss to the fact that he had flown to Alaska in a C-119 cargo 
plane without earplugs.  A trip which took two days.  The 
Veteran's account of this trip was corroborated by a retired 
Major; however, the flight orders for the trip show that it 
occurred in January 1960; and, as noted above, hearing 
examinations conducted more than 14 years later still showed 
normal hearing.  As such, the evidence fails to show that 
this trip was responsible for the Veteran's hearing loss.

The Veteran also indicated that he worked at the municipal 
airport in Little Rock, Arkansas from 1953 to 1961 where his 
office was located in the hanger near the runway.  However, 
again, hearing loss was not detected until 1977, nearly two 
decades after the Veteran reported working out of a hanger; 
and, furthermore, during those 8 years, the Veteran was only 
on active duty for a single month.

The Veteran currently wears hearing aids; and, at a hearing 
examination in October 2004, an audiogram revealed mild to 
moderately severe hearing loss on the right side and mild to 
severe hearing loss on the left side. 

The Veteran's wife submitted a statement in June 2006 
indicating that she noticed gradual hearing loss throughout 
her husband's military career.  However, it is important to 
note that the Veteran was mostly exposed to acoustic trauma 
during his everyday civilian job.

In August 2007 the Veteran underwent a VA hearing test, with 
the results as follows (pure tone thresholds recorded in 
decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
65
65
LEFT
15
25
35
60
65

The average pure tone threshold in the Veteran's left ear was 
46 decibels.  The average pure tone threshold in his right 
ear was 49 decibels.  The Veteran also received word 
recognition scores of 96 percent in both ears.  

The Veteran denied exposure to loud noise prior to service, 
and he asserted that while in service he was exposed to loud 
noise from guns and aircraft without hearing protection 
(however, again it is noted that the Veteran worked on an Air 
Force base in a primarily civilian capacity, and, therefore, 
was presumably exposed to similar noise in the execution of 
his daily civilian duties, as he was while on active duty for 
training.  In fact, even the Veteran testified that his 
duties as a civilian technician were the same as when he was 
on active duty for training).  

Based on a review of the Veteran's claims file, the examiner 
opined that the Veteran's bilateral hearing loss was not the 
result of his time in service.  The examiner explained that 
the Veteran's hearing loss was within normal limits until 
October 1970, and even in November 1974, it was essentially 
within normal limits.  

While the Veteran believes that his hearing loss was caused 
by his time in service, he is not medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, his 
opinion is insufficient to provide the requisite nexus 
between his hearing loss and his time in service.  

Therefore, the criteria for service connection for bilateral 
hearing loss have not been met, and the Veteran's claim is 
accordingly denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters 
dated in June 2006 and February 2007, which informed the 
Veteran of all the elements required by the Pelegrini II 
Court as stated above.  

VA treatment records have been obtained as have the Veteran's 
service treatment records from his time in the National 
Guard.  The Veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the Veteran testified at a 
hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

ORDER

New and material evidence having been submitted, the 
Veteran's claim of entitlement to service connection for 
prostate cancer is reopened.

Service connection for prostate cancer is denied.

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


